Case 3:20-cv-01655-LAB-KSC Document 12 Filed 11/20/20 PageID.134 Page 1 of 10



  1 Mathew K. Higbee, Esq., SBN 241380
     Ryan E. Carreon, Esq. SBN 311668
  2 HIGBEE & ASSOCIATES
     1504 Brookhollow Dr., Suite 112
  3 Santa Ana, CA 92705
      (714) 617-8336
  4 (714) 597-6559 facsimile
    mhigbee@higbeeassociates.com
  5 rcarreon@higbeeassociates.com
  6 Attorneys for Plaintiffs,
    JEFFERY R. WERNER
  7
    MANDOUR & ASSOCIATES, APC
  8 JOSEPH A. MANDOUR, III (SBN 188896)
    Email: jmandour@mandourlaw.com
  9 BEN T. LILA (SBN 246808)
    Email: blila@mandourlaw.com
 10 8605 Santa Monica Blvd., Suite 1500
    Los Angeles, CA 90069
 11 Telephone: (858) 487-9300
 12 Attorneys for Defendants,
    VIBEY.COM, LLC and
 13 RUCKUS VENTURES, LLC
 14                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
 15
 16 JEFFERY R. WERNER                          Case No. 3:20-cv-01655-LAB-KSC
 17                         Plaintiff,         RULE 26(f) REPORT AND JOINT
                                               CASE MANAGEMENT STATEMENT
 18 v.
                                     Early Neutral Evaluation Conference:
 19 VIBEY.COM, LLC; RUCKUS           December 1, 2020
    VENTURES, LLC; Z LIFESTYLE, LLC; Time: 2:00 PM
 20 and DOES 1 through 10 inclusive,
 21                         Defendants.
 22
            Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure and the
 23
      Court’s May 19, 2020 Notice and Order Setting Telephonic Early Neutral
 24
      Evaluation Conference and Case Management Conference Via Videoconference
 25
      (Doc. No. 11), the Parties hereby jointly submit their Rule 26(f) Report and Joint
 26
      Case Management Statement. The Parties have conferred regarding this case by
 27
      phone on or about November 10, 2020 in addition to email as required.
 28


                                              1
Case 3:20-cv-01655-LAB-KSC Document 12 Filed 11/20/20 PageID.135 Page 2 of 10



  1   1.    Jurisdiction and Service:
  2         The court has subject matter jurisdiction over Plaintiff’s claims under 28
  3   U.S.C. § 1331 and 28 U.S.C. § 1338(a) where Plaintiff has alleged a claim for
  4   copyright infringement arising under 17 U.S.C. § 101. No issues regarding personal
  5   jurisdiction or venue exist. No additional parties remain to be served, however
  6   Defendant Z Lifestyle, LLC has yet to make an appearance.
  7   2.    Facts:
  8            a. Plaintiff’s Statement
  9         Plaintiff Jeffrey R. Werner (“Werner”) is a professional photographer with
 10   35 years of experience. work has appeared in publications such as Life, Time,
 11   Newsweek, People, Marie Claire, FHM, Smithsonian, Playboy, Maxim, In Touch,
 12   Daily Mail, Penthouse, and many others. Werner is well known for his work with
 13   exotic animals, sideshow eccentricities, and people who have overcome incredible
 14   obstacles.
 15         Werner is the author and rights holder to three photographs of Sydney Smith,
 16   a woman who wears a set of brass rings around her neck in order to deliberately
 17   stretch it to look like a giraffe (“Giraffe Woman Photographs”), one photograph of
 18   Stacy Herald, the world’s smallest mom (“Smallest Mom Photograph”), and nine
 19   photographs of Bruce Campbell, a former electrical engineer who turned a Boeing
 20   727 into a home in woods of Oregon (“Airplane Home Photographs”).
 21         Werner has registered his Photographs with the United States Copyright
 22   Office. All of Werner’s Photographs are distributed with the prominent water mark
 23   “© Incredible Features” indicating that they are protected by copyright and licensed
 24   through Werner’s syndication agency Incredible Features.
 25         Launched in 2013 by Defendant Z Lifestyle, LLC (“Z Lifestyle”) the website
 26   www.worldlifestyle.com (“WorldLifestyle”) is the self described “premier digital
 27   media platform, connecting audiences to the most shareable content around the
 28   globe ... with over 50 million loyal readers each month.”

                                                2
Case 3:20-cv-01655-LAB-KSC Document 12 Filed 11/20/20 PageID.136 Page 3 of 10



  1         In May of 2020, Defendant Z Lifestyle sold WorldLifestyle to Defendant
  2   Vibey.com,     LLC     (“Vibey”).   Also       launched   in   2013,   the   website
  3   www.funnyand.com (“FunnyAnd”) is owned and operated by Defendant Ruckus
  4   Ventures, LLC (“Ruckus Ventures”).
  5         WorldLifestyle and FunnyAnd primarily consist of content colloquially
  6   known as “clickbait.” As the name implies, “clickbait” is generally defined as
  7   content whose main purpose is to attract attention and encourage Internet users to
  8   click on a link to a particular web page thereby maximizing revenue for the website
  9   owner from advertisers who pay for unique visitor impressions. “Clickbait” is
 10   generally produced with minimal effort, especially at the expense of quality or
 11   accuracy, by relying on misappropriated and unoriginal content coupled with
 12   sensationalist headlines.
 13         WorldLifestyle and FunnyAnd are monetized through paid banner
 14   advertisements.
 15         In June and July of 2018, Z Lifestyle posted a series of articles on
 16   WorldLifestyle displaying unauthorized copies of Werner’s Photographs. Each of
 17   the Giraffe Woman Photographs as used on WorldLifestyle featured a prominent
 18   watermark on the bottom right corner stating “© Incredible Features” indicating
 19   that the Giraffe Woman Photographs were protected by copyright and distributed
 20   through Werner’s syndication agency Incredible Features.
 21         The Smallest Mom Photograph and Airplane Home Photographs as they
 22   appeared on WorldLifestyle did not contain Werner’s “© Incredible Features”
 23   watermark. Werner is informed and believes that Z Lifestyle intentionally cropped
 24   off the watermark from the Smallest Mom Photograph and Airplane Home
 25   Photographs before uploading them to WorldLifestyle in order to conceal its
 26   infringing conduct.
 27         In October of 2018, an article appeared on FunnyAnd titled “Man Turns Old
 28   Airplane Into Dream House. Wait Until You See His Shower” and featuring

                                                 3
Case 3:20-cv-01655-LAB-KSC Document 12 Filed 11/20/20 PageID.137 Page 4 of 10



  1   unauthorized copies of Werner’s Airplane Home Photographs. Each of the Airplane
  2   Home Photographs that appeared on FunnyAnd were credited to WorldLifestyle.
  3   Werner is informed and believes that the use of the unauthorized Airplane Home
  4   Photographs on FunnyAnd is a direct and proximate result of the unauthorized use
  5   of the Airplane Home Photographs on WorldLifestyle.
  6         Neither Werner nor Incredible Features have any record of issuing a license
  7   to any Defendant or otherwise granting permission for any Defendant to use any of
  8   the Photographs on WorldLifestyle or FunnyAnd.
  9         As of the date of this report, Defendant’s Ruckus Ventures and Vibey.com,
 10   LLC have made appearances in this case, but Defendant Z Lifestyle has not yet
 11   made an appearance.
 12             b. Defendants’ Statement
 13         Mr. Werner is a serial plaintiff that has filed over a dozen similar U.S.
 14   District Court cases against websites concerning the alleged copyright photographs
 15   with the apparent intent of leveraging settlement with a theoretical claim of
 16   statutory damages and attorneys’ fees under the Copyright Act.
 17         Defendants assert that use of the alleged copyrighted images constitutes non-
 18   infringing fair use. In particular, transformative use of a work is likely to constitute

 19   fair use. Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569 (1994). In particular,

 20   the accused use was in conjunction with a news article. Moreover, the alleged
      copyrighted works solely comprise images and thus this also weighs in favor of fair
 21
      use. “[T]he scope of fair use is greater when informational type works, as opposed
 22
      to more creative products, are involved.” Universal City Studios, Inc. v. Sony
 23
      Corp., 659 F.2d 963, 972 (9th Cir. 1981).           Defendants’ news article is an
 24
      informational type work so this weighs heavily in favor of fair use. Defendants are
 25
      further entitled to seek recovery of its attorneys’ fees as a prevailing party under 17
 26
      U.S.C. § 505. See e.g. Fleming v. Miles, 181 F. Supp. 2d 1143, 1160 (D. Or. 2001);
 27
      see also 4 Nimmer on Copyright § 14.10.
 28


                                                 4
Case 3:20-cv-01655-LAB-KSC Document 12 Filed 11/20/20 PageID.138 Page 5 of 10



  1   3.    Legal Issues:
  2             a. Whether Defendants are liable for copyright infringement under 17
  3                U.S.C. § 501(a);
  4             b. Whether any of Defendants’ affirmative defenses are viable; and
  5             c. What measure of damages are due given that Plaintiff seeks statutory
  6                damages under 17 U.S.C. § 504(c).
  7   4.    Motions:
  8         No motions have been filed as yet. Plaintiff anticipates filing a motion for
  9   summary judgment as to liability and a motion for default judgment against
 10   Defendant Z Lifestyle, LLC. Defendants anticipate a motion for summary
 11   adjudication with regard to plaintiff’s willfulness allegation.
 12
      5.    Amendment of Pleadings
 13
            Plaintiff does not anticipate adding any additional parties at this time. The
 14
      parties propose March 1, 2021 as the deadline to amend the pleadings.
 15
      6.    Evidence Preservation
 16
            The parties have reviewed the checklist for Rule 26(f) Meet and Confer
 17
      Regarding Electronically Stored Information (“ESI”), and have met and conferred
 18
      fully regarding the preservation and discovery of ESI. All electronic files are to be
 19
      produced in their native format as kept in the ordinary course of business, along
 20
      with any program used to open those files. Metadata shall not be removed from any
 21
      file prior to production. If any electronic file cannot reasonably be produced in its
 22
      native format, all documents within that file are to be produced electronically in
 23
      optical character recognized (also known as “OCR”-ed) portable document format
 24
      (PDF), accompanied by a declaration from counsel explaining the reason the
 25
      electronic file could not be produced in its native format.
 26
 27   7.    Disclosures

 28         The parties have yet to exchange Initial Disclosures in accordance with Fed.


                                                 5
Case 3:20-cv-01655-LAB-KSC Document 12 Filed 11/20/20 PageID.139 Page 6 of 10



  1   R. Civ. P. 26(a)(1), but anticipate full and timely compliance by the Court’s
  2   designated deadline.
  3
      8.    Discovery:
  4
            No discovery has been conducted by the parties as yet. The parties propose
  5
      the following with regard to discovery.
  6
            a. Scope and Subjects of Discovery
  7
                  • Plaintiff’s Subjects on Which Discovery May Be Needed. Without
  8
                      prejudice to its rights to seek discovery on any relevant issues,
  9
                      Plaintiff contemplates that it will need and seek discovery
 10
                      concerning: all evidentiary support from Defendants and any
 11
                      relevant non-party regarding Plaintiff's liability claims.
 12
                  • Defendants’ Subjects on Which Discovery May Be Needed.
 13
                      Without prejudice to their rights to seek discovery on any relevant
 14
                      issues, Defendants contemplate that they will need and seek
 15
                      discovery concerning: all evidentiary support from Plaintiff, Co-
 16
                      defendants, and non-parties regarding Plaintiff’s claims and
 17
                      Defendants’ defenses.
 18
                  • Agreed Upon Methods of Discovery. The parties agree that the
 19
                      anticipated methods of future discovery will include: (1) written
 20
                      discovery in the form of Interrogatories, Requests for Admissions,
 21
                      and Requests for Production of Documents; (2) written discovery
 22
                      via issuance of subpoenas to third parties; and (3) oral depositions
 23
                      of “person(s) most knowledgeable” under Rule 30(b)(6), and other
 24
                      relevant witnesses.
 25
            b. Discovery Completion Dates
 26
                  • Supplementations – Supplementations under Fed. R. Civ. Proc.
 27
                      26(e) are due in a reasonable time after material, relevant facts are
 28
                      learned, or by court order.

                                                 6
Case 3:20-cv-01655-LAB-KSC Document 12 Filed 11/20/20 PageID.140 Page 7 of 10



  1               • Discovery Cut-Off – All fact discovery shall be completed by all
  2                   parties on or before July 1, 2021.
  3         c. Procedures for Resolving Disputes Regarding Claims of Privilege
  4               • The parties agree to use the procedures set forth in Fed. R. Civ.
  5                   Proc. Rule 26(b)(5) regarding any claims of privilege or protecting
  6                   materials asserted as being for trial-preparation. The parties request
  7                   that this proposed procedure be adopted within the court’s further
  8                   orders.
  9         d. Changes in Discovery Limitations
 10               • The parties do not request any changes in the discovery limitations
 11                   set forth in the FRCP.
 12   9.    Related Cases:
 13         There are no related cases pending in state or federal court.
 14
      10.   Relief:
 15
            b. For finding that Defendants infringed Plaintiff’s copyright interest in the
 16
               Photographs by copying and displaying without a license of consent;
 17
            c. For an award of actual damages and disgorgement of all Defendants’
 18
               profits attributable to the infringement as provided by 17 U.S.C. § 504 in
 19
               an amount to be proven or, in the alternative, at Plaintiff’s election, an
 20
               award for statutory damages against Defendants in an amount up to
 21
               $150,000.00 for each infringement, if infringement is found to be willful,
 22
               pursuant to 17 U.S.C. § 504(c), whichever is larger;
 23
            d. For an order pursuant to 17 U.S.C. § 502(a) enjoining Defendants from
 24
               any infringing use of any of Plaintiff’s works;
 25
            e. For costs of litigation and reasonable attorney’s fees for the prevailing
 26
               party(s) pursuant to 17 U.S.C. § 505;
 27
            f. For pre-judgment interest as permitted by law; and
 28
            g. For any other relief the Court deems just and proper.

                                                7
Case 3:20-cv-01655-LAB-KSC Document 12 Filed 11/20/20 PageID.141 Page 8 of 10



  1   11.    Consent to Magistrate Judge for all Purposes:
  2          The parties do not consent to Magistrate Judge jurisdiction for all purposes.
  3
      12.       Other References:
  4
             The parties do not believe this case is suitable for reference to binding
  5
      arbitration, a special master, or the Judicial Panel on Multidistrict Litigation.
  6
      13.    Narrowing of Issues:
  7
             The parties do not believe this case would benefit from bifurcation of the
  8
      issues.
  9
 10   14.    Scheduling:

 11          • Motions for joinder of parties and amendments to the pleadings shall be

 12               filed on or before March 1, 2021;

 13          • All discovery shall be concluded on or before July 1, 2021;

 14          • Expert designations shall be exchanged on or before April 1, 2021;

 15          • Export reports shall be exchanged on or before May 3, 2021;

 16          • Rebuttal expert reports shall be due no later than May 24, 2021;

 17          • Expert witness depositions shall be concluded on or before July 1, 2021;

 18          • All dispositive motions shall be filed by August 6, 2021;

 19          • A pretrial conference shall occur on September 13, 2021;

 20          • Trial shall be held on September 27, 2021.

 21   15.    Trial:

 22          Plaintiff has not requested a jury trial, but Defendant has requested a jury

 23   trial. The parties anticipate that the trial shall last about three to five days.

 24   16.    Disclosure of Non-Party Interested Entities or Persons:
 25          As required by Civ. L.R. 40.2, Plaintiff filed its Notice of Party with
 26   Financial Interest on or about August 25, 2020 and Defendants filed their Notice of
 27   Party with Financial Interest on or about October 8, 2020.
 28
      17.    Professional Conduct:

                                                   8
Case 3:20-cv-01655-LAB-KSC Document 12 Filed 11/20/20 PageID.142 Page 9 of 10



  1           All attorneys listed for both parties have reviewed Civ. L.R. 2.1 and agree to
  2   abide by the Court’s Code of Conduct.
  3
      18.     Class Actions:
  4
              The parties do not anticipate certifying this as a class action.
  5
      19.     Patent Cases:
  6
              The Patent Local Rules are not applicable to this matter as this is not a patent
  7
      case.
  8
  9   20.     Other Matters:

 10           There are no other matters particular to this case, including discovery, which

 11   deserves the special attention of the Court at the conference at this time.

 12   [SIGNATURES ON NEXT PAGE]

 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                   9
Case 3:20-cv-01655-LAB-KSC Document 12 Filed 11/20/20 PageID.143 Page 10 of 10



  1                                Respectfully submitted,

  2
      Dated: November 20, 2020           HIGBEE & ASSOCIATES
  3
  4
  5                                      By: /s/ Ryan E. Carreon
  6                                         Ryan E. Carreon

  7                                         Attorney for Plaintiff
                                            JEFFREY R. WERNER
  8
  9
 10
      Dated: November 20, 2020           MANDOUR & ASSOCIATES
 11
 12
                                         By: /s/ Ben T. Lila
 13                                          Ben T. Lila
 14                                          Attorney for Defendants
 15                                          VIBEY.COM, LLC and
 16                                          RUCKUS VENTURES, LLC
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                            10
